Exhibit 10.39

 

RELIANT RESOURCES, INC.

2002 STOCK PLAN

NONQUALIFIED STOCK OPTION AWARD AGREEMENT

 

Pursuant to this Award Agreement, RELIANT RESOURCES, INC. (the “Company”) hereby
grants to «legal» (the “Optionee”), an employee of the Company, on March 31,
2003 (the “Grant Date”), a right (the “Option”) to purchase from the Company
«options» shares of Common Stock of the Company at $3.505 per share (the
“Exercise Price”), pursuant to the Reliant Resources, Inc. 2002 Stock Plan (the
“Plan”), with such number of shares and such price per share being subject to
adjustment as provided in Section 14 of the Plan, and further subject to the
following terms and conditions:

 

1. Relationship to the Plan; Definitions.

 

This Option is subject to all of the terms, conditions and provisions of the
Plan and administrative interpretations thereunder, if any, which have been
adopted by the Committee thereunder and are in effect on the date hereof. Except
as defined herein, capitalized terms shall have the same meanings ascribed to
them under the Plan. To the extent that any provision of this Award Agreement
conflicts with the express terms of the Plan, it is hereby acknowledged and
agreed that the terms of the Plan shall control and, if necessary, the
applicable provisions of this Award Agreement shall be hereby deemed amended so
as to carry out the purpose and intent of the Plan. References to the Optionee
herein also include the heirs or other legal representatives of the Optionee.
For purposes of this Award Agreement:

 

“Disability” means a physical or mental impairment of sufficient severity such
that the Optionee is both eligible for and in receipt of benefits under the
long-term disability provisions of the Company’s benefit plans.

 

“Employment” means employment with the Company or any of its Subsidiaries.

 

“Option Period” means the period commencing upon the Optionee’s receipt of this
Award Agreement and ending on the date on which the Option expires pursuant to
Section 3(a).

 

“Option Shares” means the shares of Common Stock covered by this Award
Agreement.

 

“Retirement” means termination of Employment on or after attainment of age 55
and with at least five years of service with the Company or Reliant Energy,
Incorporated.

 

2. Exercise and Vesting Schedule.

 

(a) This Option shall become exercisable in three cumulative annual
installments, as follows:

 

(i) «One» of the Option Shares shall become exercisable on March 11, 2004,

 

-1-



--------------------------------------------------------------------------------

(ii) an additional «Two» of the Option Shares shall become exercisable on March
11, 2005, and

 

(iii) the remaining «Three» Option Shares shall become exercisable on March 11,
2006;

 

provided, however, that the Optionee must be in continuous Employment through
the date of exercisability of each installment in order for the Option to become
exercisable with respect to additional shares of Common Stock on such date.

 

(b) This Option shall become fully exercisable, irrespective of the limitations
set forth in subparagraph (a) above, upon termination of Employment of the
Optionee due to death, Disability, or Retirement, provided that prior to such
termination the Optionee had been in continuous Employment.

 

3. Expiration of Option.

 

(a) Expiration of Option Period. The Option Period shall expire on March 30,
2013.

 

(b) Termination of Employment Due to Death or Disability. Upon termination of
Employment of the Optionee due to death or Disability, the Option shall expire
upon the earlier of one year following the date of termination of Employment or
expiration of the Option Period.

 

(c) Termination of Employment Due to Retirement. Upon termination of Employment
of the Optionee because of Retirement, the Option shall expire upon the earlier
of three years following the date of termination of Employment or expiration of
the Option Period.

 

(d) Termination of Employment by the Company or Due to Resignation. Upon
termination of Employment of the Optionee by the Company or any of its
Subsidiaries for any reason or due to voluntary resignation by the Optionee, the
portion of the Option not exercisable shall expire immediately, and the portion
of the Option exercisable upon termination shall expire upon the earlier of 90
days following the date of termination of Employment or the expiration of the
Option Period.

 

(e) Death Following Termination of Employment. Notwithstanding anything herein
to the contrary, in the event the Optionee dies following termination of
Employment but prior to the expiration of the Option pursuant to this Section 3,
the portion of the Option exercisable upon the Optionee’s death shall expire one
year following the date of the Optionee’s death or, if earlier, upon the
expiration of the Option Period.

 

-2-



--------------------------------------------------------------------------------

4. Cash Payment Upon a Change of Control. Notwithstanding anything herein to the
contrary, upon or immediately prior to the occurrence of a Change of Control,
the Option, unless previously expired pursuant to Section 3, shall be settled by
a cash payment to the Optionee equal to the difference between (i) the Fair
Market Value per share of Common Stock on the date immediately preceding the
date on which the Change of Control occurs and (ii) the Exercise Price of the
Option, multiplied by the total number of unexercised Option Shares, regardless
of whether such Option Shares have become exercisable under Section 2. Such cash
payment shall satisfy the rights of the Optionee and the obligations of the
Company under this Award Agreement in full.

 

5. Exercise of Option. Subject to the limitations set forth herein and in the
Plan, this Option may be exercised pursuant to the procedures set forth by the
Committee. Unless otherwise permitted by the Committee, upon exercise the
Optionee shall provide to the Company or its designated representative, cash,
check or money order payable to the Company equal to the full amount of the
purchase price for any shares of Common Stock being acquired or, at the election
of the Optionee, Common Stock held by such Optionee for at least six months
equal in value to the full amount of the purchase price (or any combination of
cash, check, money order or such Common Stock). For purposes of determining the
amount, if any, of the purchase price satisfied by payment in Common Stock, such
Common Stock shall be valued at its Fair Market Value on the date of exercise.
Any Common Stock delivered in satisfaction of all or a portion of the purchase
price shall be appropriately endorsed for transfer and assignment to the
Company. The Company shall have the right to withhold applicable taxes from
compensation otherwise payable to the Optionee at the time of exercise pursuant
to Section 11 of the Plan.

 

6. Notices. For purposes of this Award Agreement, notices to the Company shall
be deemed to have been duly given upon receipt of written notice by the
corporate secretary of the Company at 1111 Louisiana, Houston, Texas 77002, or
to such other address as the Company may furnish to the Optionee. Notice of
exercise of the Option must be made to the person and in the manner set forth by
the Committee.

 

Notices to the Optionee shall be deemed effectively delivered or given upon
personal, electronic, or postal delivery of written notice to the Optionee, the
place of Employment of the Optionee, the address on record for the Optionee at
the human resources department of the Company, or such other address as the
Optionee hereafter designates by written notice to the Company.

 

7. Shareholder Rights. The Optionee shall have no rights of a shareholder with
respect to shares of Common Stock subject to the Option unless and until such
time as the Option has been exercised and vested and ownership of such shares of
Common Stock has been transferred to the Optionee.

 

8. Successors and Assigns. This Award Agreement shall bind and inure to the
benefit of and be enforceable by the Optionee, the Company and their respective
permitted successors and assigns except as expressly prohibited herein and in
the Plan. Notwithstanding anything herein or in the Plan to the contrary, all or
a portion of the Option is transferable by Optionee to Immediate Family Members,
Immediate Family Member Trusts, and Immediate Family Member Partnerships
pursuant to Section 13 of the Plan.

 

-3-



--------------------------------------------------------------------------------

9. No Employment Guaranteed. Nothing in this Award Agreement shall give the
Optionee any rights to (or impose any obligations for) continued Employment by
the Company or any Subsidiary thereof or successor thereto, nor shall it give
such entities any rights (or impose any obligations) with respect to continued
performance of duties by the Optionee.

 

10. Modification of Agreement. Any modification of this Award Agreement shall be
binding only if evidenced in writing and signed by an authorized representative
of the Company.

 

-4-